Merrick, C. J.
On the sixth day of February, 1855, the appellant, as administratrix of the succession of William Began, deceased, filed her account or tableau of distribution.
She placed herself on the- tableau for one-half of the last community. The account and this item in it were opposed by Mrs. Fanny Guttm' and one other creditor. On a final hearing, the Judge of the District Court rendered a judgment amending the tableau and directing the administratrix to pay in the order therein regulated the creditors specified, and homologated the tableau in other particulars, and directed the funds to be distributed accordingly.
Mrs. Gutter took a devolutive appeal from this decree, not being satisfied with the amount allowed her. After talcing her appeal, she took a rule upon the administratrix to show cause why she should not pay over to her, without prejudice to her appeal, the amount allowed her by the decree.
To this rule, the administratrix replied that she was willing to comply with the decree, but, by the terms thereof, there would be nothing due to' the plaintiff in the rule, as the entire fund would be absorbed by the creditors preferred to ‘Mrs. Gutter by the decree; and as to so much of said rule as asks the court to order the execution of the judgment without prejudice to the appeal, the administratrix excepted, because the court was without jurisdiction to pro*157nounce upon the legal effect of the execution of said judgment upon the rights of the several parties.
In this court, it is contended that the effect of the decree upon the rule was to change the former judgment of the court amending and homologating the tableau of distribution, and to decree the administratrix to pay over to the creditors the one-half of the community which was allowed her by the first decree. On the one side, it is contended that this proceeding was unwarranted.by law, and that the judgment once signed is beyond the control of the Judge who has rendered it, and that he has no power to correct or modify it in any subsequent proceeding; and on the other, that the interpretation of the decree by the Judge who rendered it, is of the highest authority and furnishes the best evidence of what was intended thereby.
We think that when a judgment has once been signed by a court, that it should be interpreted by that court, (as well as by all others,) as foreign writers say, objectively ; that is, it should be construed with reference to the pleadings and subject matter of the controversy, according to the natural and legal import of the terms, without reference to any subsequent explanation of the court of what was its intention or in its mind at the time.the decree was rendered. In other words, this court will disregard any forced construction placed by the lower court upon its own decrees,’ although it may be pretended that such conclusion was in the intention of the court rendering the decree.
But if we apply this rule to the case before us, we find the decree upon the rule in accordance with the first judgment. That judgment orders certain debts to be paid in a certain order, and we understand the decree to make no reservation of a part of the fund in order to pay the administratrix, in preference to the creditors named in the decree, her one-half of the community. She is therefore bound by the decree to make payment in conformity to it, even if it should exhaust the entire fund in her hands, and leave nothing with which to pay herself the amount she has placed to her own credit on the tableau.
On the other point, it is manifest that the District Court was without jurisdiction to determine what effect the execution of the judgment should have upon the appeal. That was a question which the District Court could not determine adversely to the appellee, as appears to have been done by the unqualified manner in which the rule was made absolute. Without inquiring whether this part of the decree can prejudice the appellee or not in this court, we think she is entitled to a correction of it in this particular, and the execution of a judgment should be suffered to produce whatever effect, if any, the law gives to the same.
It is, therefore, ordered, adjudged and decreed by the court, that so much of the decree rendered upon the rule, on the 12th day of December, 1855, as makes the said rule absolute without prejudice to the appeal of said Mrs. Fanny Gutter, be reversed and avoided, and that the said decree be, in other respects, affirmed. Said appellee to pay the costs of the appeal.